 PROB35                  Report and Order Terminating Probation/Supervised Release            ^     _
(Rev. 6/17)                             Prior to Original Expiration Date                   n''^T'^lCT COURT
                                                                                           AUGUSTA diV.

                                        United States District Court                  20HAR !2 PM 3*07
                                                   FOR THE
                                     SOUTHERN DISTRICT OF GEORGIA                        eou ■ y-(lli9l/ri..
                                             AUGUSTA DIVISION                              sOmTOF GA.



              UNITED STATES OF AMERICA


                           V.                                 Crim.No.      I:06CR00028-I

                      Alonzo Blake



       On August I, 2016,the above named was placed on supervised release for a period offive years. He
has complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

                                                            Respectfully submitted,



                                                            Lori H. Mitchell
                                                            United States Probation Officer



                                          ORDER OF THE COURT


       Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

         Dated this      Bdv of March, 2020.



                                                          Dudley H. Bow^ jr
                                                          United States Enstrict Judge
